152 Cal. App. 2d 49 (1957)
THE PEOPLE, Respondent,
v.
JERRY ROBERT LEON, Appellant.
Crim. No. 2743. 
California Court of Appeals. Third Dist.  
June 21, 1957.
 Jerry Robert Leon, in pro. per., for Appellant.
 Edmund G. Brown, Attorney General, Doris H. Maier and J. M. Sanderson, Deputy Attorneys General, for Respondent.
 VAN DYKE, P. J.
 This is an appeal from a judgment following conviction of the crime of issuing a fictitious check. Appellant, who was represented by counsel of his own choosing, initially entered a plea of not guilty to the substantive charge, but admitted a prior conviction of a felony. Later, by leave of court, he withdrew his plea of not guilty and pleaded guilty. Application for probation was denied and appellant was sentenced.
 [1] In support of his appeal appellant contends that he was coerced by the district attorney and the Sacramento police into pleading guilty; that he was tricked into pleading guilty since he believed he was pleading only to the charge of prior conviction; that he was inadequately represented by his attorney; that the evidence introduced against him at the preliminary examination was insufficient to support the information and that the prosecution withheld evidence favorable to him during the preliminary hearing before the magistrate.
 All of appellant's contentions concern matters which do not appear in the record on appeal. They, therefore, cannot here be considered. (People v. Levine, 114 Cal. App. 2d 616, 617 [250 P.2d 645]; People v. Graff, 104 Cal. App. 2d 32, 34 [230 P.2d 654].)
 [2] Appellant also asserts that the evidence introduced at the preliminary examination was insufficient to support the information. No motion was made to dismiss the information and, therefore, these contentions cannot be raised or considered on appeal. (Pen. Code,  996; In re Berry, 43 Cal. 2d 838, 844 [279 P.2d 18].)
 The judgment appealed from is affirmed.
 Schottky, J., and Warne, J. pro tem.,  [fn. *] concurred.
NOTES
[fn. *]  *. Assigned by Chairman of Judicial Council.